DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-20 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of an aircraft projection device for displaying image by projecting image in interior of aircraft.  The device promotes effective utilization of the arrangement space of the projector and the improvement on convenience for the passenger and the crew element.  The aircraft projection device has a projector that displays an image by projecting the image onto a floor surface of a passage in an interior of an aircraft.  A controller controls the projector to display the image on the floor surface of the passage in the interior of the aircraft.  The controller performs the determination on the projection start trigger or the projection end trigger based on the detection information of the seating sensor.  The projector displays a seat number as an image.  The projector is mounted inside a seat, and the seat has a projection hole through which projection light from the projector passes.  A display of contents that the passenger wants to tell his/her situation, for example, a display indicating that the passenger does not want to be spoken because the passenger is sleeping, or a display indicating that the passenger appeals for his/her physical problems may be performed. It is possible to display a guide that indicates a direction to a toilet when leaving the seat, or to display a guide that indicates a direction of an evacuation route in an emergency.  Some of the display contents include, for example, a welcome image when boarding, direction display images for guiding a seat, and an image indicating request contents.  In addition to this, various display contents for promoting improvement on convenience for the passenger are considered as the image.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.  
	Consider claim 1, the best reference found during the process of examination,Curtis (U.S. PGPub 20140253335), discloses a method and apparatus for indicating a seat location. An indicator is activated for a seat in a passenger cabin when a passenger leaves the seat. The indicator indicates a location of the seat when activated.  An apparatus comprising an indicator and a controller. The indicator is configured to be positioned in a passenger cabin and generate an indication of a seat location for a seat when the indicator is activated. The controller is configured to activate the indicator.
Consider claim 1, another best reference found during the process of examination,Akkerman (U.S. PGPub  11040781 B2), discloses a boarding guidance system includes a beacon (202A) associated with a passenger seat (400A). The beacon is configured to communicate (506) with a passenger guiding device (102) and determine a distance between the passenger guiding device and the passenger seat. When the passenger guiding device is a predetermined distance from the passenger seat, the beacon provides an indication. The beacon further alter at least one characteristic of the indication based on the distance between the passenger guiding device and the passenger seat.
Claim 3 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claim 3 is patentable over related arts.  Claims 5, 9, 13, 14, 15, 16, 17 and 7, 11 18 depend from claims 1 and 3.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689